Citation Nr: 0635344	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  04-12 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a right foot bunionectomy.  

2.  Entitlement to an initial compensable rating for a scar 
on the dorsum of the right first toe.

3.  Entitlement to an initial compensable rating for 
residuals of a left elbow avulsion fracture, status post 
arthroscopic debridement.  

4.  Entitlement to an initial compensable rating for a left 
elbow scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1998 to October 
2002.  This case is before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which, in pertinent part, granted 
service connection for residuals of a right foot bunionectomy 
(rated 10 percent), residuals of a left elbow fracture (rated 
noncompensable), a left elbow scar (rated noncompensable), 
and a scar on the dorsum of the right first toe (rated 
noncompensable).

In his September 2003 notice of disagreement the veteran 
expressed disagreement with the evaluations assigned to 
disabilities involving his right foot and left elbow.  He did 
not specify as to whether he was referring to the orthopedic 
residuals involving the left elbow and right foot, to scars 
on the left elbow and right foot (toe), or to all of the 
above.  Apparently, this has led to some confusion.  In the 
January 2004 statement of the case, the RO provided the 
criteria for rating all four disabilities, decided that 
noncompensable ratings were warranted for the scars, and 
included reasons and bases addressing the residual orthopedic 
disability to the right foot and left ankle.  On his VA Form 
9, the veteran checked a box indicating that he wished to 
appeal all the issues on the statement of the case.  Viewing 
the claims and this appeal in the light most favorable to the 
veteran, and with an effort to resolve all confusion,  the 
Board will address all four claims listed on the title page. 

While the veteran indicated on his March 2004 VA Form 9 that 
he wished to appear for a BVA hearing, and a hearing was 
scheduled in September 2005, the veteran failed to appear 
without explanation.  He has not requested that the hearing 
be rescheduled. 

In his March 2004 VA Form 9, the veteran appears to raise 
issues involving his right and left shoulders.  By way of the 
October 2002 decision, the RO had denied service connection 
for a right shoulder disorder and granted service connection 
(with a noncompensable rating) for a left shoulder disorder.  
These issues have not been addressed by the agency of 
original jurisdiction since the veteran again raised them in 
March 2004.  To the extent the veteran wishes to bring claims 
involving the shoulders, these matters are referred to the RO 
for appropriate action.  


REMAND

In this matter, the record does not contain evidence of the 
veteran being sent notice required under the Veterans Claims 
Assistance Act of 2000 (VCAA), which was signed into law 
prior to the initial adjudication of this claim.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
redefined VA's duty to assist the veteran in the development 
of a claim.  VA regulations for the implementation of the 
VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

On review of the record, the Board finds that the veteran was 
never sent any VCAA letter whatsoever.  Since the RO did not 
fulfill its obligations with respect to informing the veteran 
of the type of evidence and information that was needed to 
establish his claims for increase, the natural effect of this 
failure was to prejudice the veteran, as the absence of an 
instructional letter precluded him from participating 
effectively in the processing of his claims.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) for the following actions:

1.	The RO should review the veteran's 
claims file, and ensure that all 
notification and development action 
required by the VCAA is fully complied 
with and satisfied with respect to the 
claims for increased ratings, to 
include a discussion of the evidence 
needed to establish a disability rating 
and effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran should be 
given appropriate time to reply.

2.	Then, the RO should undertake all 
appropriate development action to 
ensure any pertinent outstanding 
evidence is obtained.  The RO should 
have the veteran identify any VA and 
private records of pertinent ongoing 
treatment, and, with the veteran's 
assistance, take necessary efforts to 
obtain copies of such and associate 
them with the record.  Specifically 
noted in this regard are records of 
treatment or examination since April 
2003, the date of the most recent 
medical records on file.  If any 
attempt to obtain pertinent evidence 
identified by the veteran is not 
successful, the RO should so inform the 
veteran and request that he provide the 
outstanding evidence.

3.	Thereafter, the RO should undertake any 
other development it determines to be 
warranted, to include appropriate 
examination, if necessary.

4.	After completion of the development 
above, the RO should review the record 
and readjudicate the claims on appeal.  
If any benefit sought remains denied, 
the veteran and his representative 
should be issued an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  

No action is required of the appellant until he is 
otherwise notified but he has the right to submit 
additional evidence and argument on the matters the 
Board has remanded.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) 
(2006). 


